DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-27, 29, 30, 32-37, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2014/0270287) in view of Zurek et al. (US 2019/0115018). 
 	Regarding claim 21, Park teaches a method comprising: 
 	operating a wireless device (Fig. 1, hearing aid device 102) in a first mode (deactivating mode; paragraph 0029-0030) with power to operate a communication resource of the wireless device at a first level (power off mode) (By selectively activating the RF transceiver when sound is meaningful and avoiding powering the RF transceiver when the detected sound is of little value to the wearer, the hearing aid device may be enabled to use the mobile computing device to process meaningful sound signals (e.g., speech signals) while conserving battery power, thereby prolonging the hearing aid device's battery life.  The various embodiments may also provide methods for deactivating a hearing aid device's RF transceiver when the hearing aid device does not detect a meaningful sound signal; Paragraphs 0002-0004, 0021, 0028-0031, especially Paragraph [0021]);
 	while operating the wireless device (hearing aid device 102) in the first mode (deactivating mode; paragraph 0029-0030), evaluating an attribute (Paragraph [0030], meaningful sound signals (e.g., speech sound)) of a first portion of sensor data; 
 	responsive to evaluating the attribute (Paragraphs, [0029-0030), meaningful sound signals (e.g., speech sound)) of the first portion of sensor data, transitioning to operating the wireless device in a second mode (If a speech sound signal is detected (i.e., determination block 404="Yes"), the hearing aid device 102 may activate its RF transceiver in block 310 if the transceiver is deactivated; paragraphs 0029-0030); 
 	operating the wireless device in the second mode (active mode; paragraphs 0029-0030) with power to operate the communication resource at a second level (power on or connected level; paragraph 0030), but does not specifically teach using the communication resource, using communicating packets comprising a second portion of the sensor data via a wireless connection for pattern recognition processing of the second portion of the sensor data.  
 	However, in related art, Zurek teaches using the communication resource, using communicating packets comprising a second portion of the sensor data via a wireless connection (audio capturing device 100 received wirelessly; Fig. 1 and 2; paragraph 0031) for pattern recognition (voice recognition; paragraph 0031) processing of the second portion of the sensor data (evaluating an attribute of a first portion of sensor data, e.g., evaluates trigger words “okay moto” or “Alexa” received by sensor and activates VAU, hence in second mode and operates with power appropriate to handle activated VAU. A second portion of the sensor data, i.e. “Whats the weather today” must be processed as packets/bits of information and wirelessly received by audio capturing device 100). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Zurek’s teaching about using the communication resource, using communicating packets comprising a second portion of the sensor data via a wireless connection for pattern recognition processing of the second portion of the sensor data with Park’s invention in order to retrieve the requested information locally and/or from a remote database and/or server and outputs the requested information/data on at least one output device of audio capturing device (See Zurek, Paragraph [0027]).
 	Regarding claim 22, the combination of Park and Zurek teach all the claimed elements in claim 21. In addition, Zurek teaches the method of claim 21, wherein the evaluating of the attribute of the first portion of sensor data comprises evaluating audio data generated from a transducer (Audio capturing device 100 captures audio content 202 via microphones (transducer) 108a-n and analyzes (evaluates) the audio content, via an audio processing module, for audio trigger phrase 204 that matches at least one of predefined voice trigger phrases 212a-n. Predefined voice trigger phrases 212a-n are predefined trigger commands, such as ‘Okay Moto’ or ‘Alexa’ (first portion sensor data), that cause VAU 119 to actively listen for a subsequent statement/command/request/comment (generally “input”) 206 within audio content 202; paragraph 0031).  
 	Regarding claim 23, the combination of Park and Zurek teach all the claimed elements in claim 21. In addition, Zurek teaches the method of claim 21, wherein the evaluating of the attribute (evaluating an attribute of a first portion of sensor data, e.g., evaluates trigger words “okay moto” or “Alexa” received by sensor and activates VAU) comprises detecting a phrase in the first portion of the sensor data or detecting speech onset in the first portion of the sensor data (Audio capturing device 100 captures audio content 202 via microphones (transducer) 108a-n and analyzes the audio content (detecting by audio capturing device 100), via an audio processing module, for audio trigger phrase 204 that matches at least one of predefined voice trigger phrases 212a-n. Predefined voice trigger phrases 212a-n are predefined trigger commands, such as ‘Okay Moto’ or ‘Alexa’ (first portion sensor data), that cause VAU 119 to actively listen for a subsequent statement/command/request/comment (generally “input”) 206 within audio content 202; paragraph 0031).  
 	Regarding claim 24, the combination of Park and Zurek teach all the claimed elements in claim 21. In addition, Park teaches the method of claim 21, wherein the transitioning to operating the wireless device (Fig. 1, hearing aid device 102) in the second mode (active state)  comprises powering up circuitry configured to operate the communication resource (If a speech sound signal is detected, the hearing aid device 102 may activate its RF transceiver in block 310 if the transceiver is deactivated; paragraphs 0029-0030), wherein the operating of the wireless device in the first mode (deactivating mode; paragraph 0029-0030) with the power at the first level consumes less power than the operating of the wireless device in the second mode with the power at the second level (Park teaches the hearing aid device 102 may analyze the sound signals with a speech detection module 218 to determine whether the sound signal contains speech (i.e., a speech sound signal).  If the speech detection module 218 does not detect a speech sound signal (i.e., determination block 404="No"), the hearing aid device 102 may deactivate the RF transceiver 204 in block 320.  In various embodiments, deactivating the RF transceiver 204 when no meaningful sound (e.g., speech) is detected may conserve the hearing aid device 102's battery power;  Paragraphs [0029-0030)).
  	Regarding claim 25, the combination of Park and Zurek teach all the claimed elements in claim 24. In addition, Park teaches the method of claim 24, wherein the communication resource comprises a transceiver (See Fig. 2, radio frequency transceiver 204; paragraphs 0027-0030).  
 	Regarding claim 26, the combination of Park and Zurek teach all the claimed elements in claim 24. In addition, Park teaches the method of claim 24, wherein the communication resource comprises code configured to implement a portion of at least one of a controller (Fig. 2, item 212) and a host of a Bluetooth (BT) 206 architecture, wherein the transitioning to operating the wireless device in the second mode comprises starting a processing of the code (Paragraphs 0002, 0003, 0022, 0025, 0027, 0028, 0030 and 0041, especially Paragraph [0030], Park teaches If a speech sound signal is detected (i.e., determination block 404="Yes"), the hearing aid device 102 may activate its RF transceiver in block 310 if the transceiver is deactivated (transitioning to operating hearing aid device 102 in the second mode).  For example, the hearing aid device may activate the RF transceiver when speech is detected for the first time since the RF transceiver was last deactivated (i.e., since the last time it stopped detecting speech or another meaningful sound).  The hearing aid device 102 may wirelessly transmit the speech sound signal to a mobile computing device 120 for processing in block 406.  In an embodiment, the hearing aid device 102 may wirelessly transmit the speech sound signal to the mobile computing device 120 over a Bluetooth.RTM.  link (transitioning to operating hearing aid device 102 in the second mode by starting a processing of the code).  For example, the Bluetooth.RTM.  link may be a synchronous connection-oriented link).  
 	Regarding claim 27, the combination of Park and Zurek teach all the claimed elements in claim 24. In addition, Park teaches the method of claim 21, wherein the using of the communication resource comprises establishing the wireless connection (Paragraph [0003], …..In response to determining that the audio signal indicates a meaningful sound, the hearing aid device may activate a RF transceiver and transmit the audio signal to the mobile computing device over a wireless data link connection (e.g., a Bluetooth.RTM.  Low Energy connection or a Bluetooth.RTM.  synchronous connection-oriented link. Paragraph [0028], ….the hearing aid device 102 may establish a Bluetooth.RTM.  Low Energy data connection with the mobile computing device 120 to transfer the speech sound signal), the establishing of the wireless connection comprising establishing a first wireless connection and the communicating of the packets comprises transmitting first packets including the second portion of the sensor data via the first wireless connection for pattern recognition processing of the second portion of the sensor data (Paragraph 0036, Park teaches another sound source 130 may be a person speaking in the direction of the hearing aid device 102 and the unidirectional microphone 520 (i.e., a person speaking to the hearing aid device 102's user).  The sound of speech 304 may travel to the hearing aid device 102….. .  In response to the speech detection module 518's recognition of a speech sound signal, the hearing aid device 102 may activate its RF transceiver 504 in operation 610….. After being activated, the RF transceiver 504 may receive the isolated speech sound signal and wirelessly transmit the isolated speech sound signal (second portion) 614 through the hearing aid device 102's antenna 502 to a mobile computing device 120 for processing).
 	Regarding claim 29, the combination of Park and Zurek teach all the claimed elements in claim 24. In addition, Zurek teaches the method of claim 27, wherein the communicating of the packets comprises receiving second packets via the first wireless connection, wherein the second packets are responsive to the pattern recognition processing of the second portion of the sensor data (evaluating an attribute of a first portion of sensor data, e.g., evaluates trigger words “okay moto” or “Alexa” received by sensor and activates VAU, hence in second mode and operates with power appropriate to handle activated VAU. A second portion of the sensor data, i.e. “Whats the weather today” must be processed as packets/bits of information and wirelessly received by audio capturing device 100).
 	Regarding claim 30, the combination of Park and Zurek teach all the claimed elements in claim 27. In addition, Park teaches the method of claim 27, wherein the communicating of the packets via the first wireless connection includes communicating the packets via a low energy connection (Paragraph [0003], …..In response to determining that the audio signal indicates a meaningful sound, the hearing aid device may activate a RF transceiver and transmit the audio signal to the mobile computing device over a wireless data link connection (e.g., a Bluetooth.RTM.  Low Energy connection or a Bluetooth.RTM.  synchronous connection-oriented link. Paragraph [0028], ….the hearing aid device 102 may establish a Bluetooth.RTM.  Low Energy data connection with the mobile computing device 120 to transfer the speech sound signal). 
 	Regarding claim 32, Park teaches an integrated circuit (IC) (Fig. 1, hearing aid device 102), comprising: 
 	a processor configured to operate an evaluator (Paragraph [0035], the controller 512 may be a traditional central processing unit (CPU), a digital signal processor (DSP), or any other means of carrying out instructions on the hearing aid device 102 which inherently operate an evaluator);  
 	a power manager  coupled to the evaluator (Fig. 2, power management 210 inherently coupled to the evaluator); and 
 	communication circuitry  coupled to the power manager (Fig. 2, Radio Frequency Transceiver 204 coupled to the power manager 210), wherein responsive to an evaluation by the evaluator of an attribute value in a first portion of sensor data (Paragraph [0030], meaningful sound signals (e.g., speech sound)), the power manager is configured to transition the IC from operation in a first mode (By selectively activating the RF transceiver when sound is meaningful and avoiding powering the RF transceiver when the detected sound is of little value to the wearer, the hearing aid device may be enabled to use the mobile computing device to process meaningful sound signals (e.g., speech signals) while conserving battery power, thereby prolonging the hearing aid device's battery life.  The various embodiments may also provide methods for deactivating a hearing aid device's RF transceiver when the hearing aid device does not detect a meaningful sound signal; Paragraphs 0002-0004, 0021, 0028-0031, especially Paragraph [0021]), 
 	with power to operate the communication circuitry at a first level (power off mode), to operation in a second mode (Power on mode or active mode), with power to operate the communication circuitry at a second level (If a speech sound signal is detected (i.e., determination block 404="Yes"), the hearing aid device 102 may activate its RF transceiver in block 310 if the transceiver is deactivated; paragraphs 0029-0030), but does not specifically teach wherein the operation in the second mode includes use of the communication circuitry to communicate packets comprising a second portion of the sensor data via a wireless connection for pattern recognition processing of the second portion of the sensor data, wherein the communication of the packets is responsive to the evaluation of the attribute value.  
 	However, in related art, Zurek teaches wherein the operation in the second mode includes use of the communication circuitry to communicate packets comprising a second portion of the sensor data via a wireless connection for pattern recognition (voice recognition; paragraph 0031) processing of the second portion of the sensor data, wherein the communication of the packets is responsive to the evaluation of the attribute value (evaluating an attribute of a first portion of sensor data, e.g., evaluates trigger words “okay moto” or “Alexa” received by sensor and activates VAU, hence in second mode and operates with power appropriate to handle activated VAU. A second portion of the sensor data, i.e. “Whats the weather today” must be processed as packets/bits of information and wirelessly received by audio capturing device 100). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Zurek’s teaching about wherein the operation in the second mode includes use of the communication circuitry to communicate packets comprising a second portion of the sensor data via a wireless connection for pattern recognition processing of the second portion of the sensor data, wherein the communication of the packets is responsive to the evaluation of the attribute value with Park’s invention in order to retrieve the requested information locally and/or from a remote database and/or server and outputs the requested information/data on at least one output device of audio capturing device (See Zurek, Paragraph [0027]).
 	Regarding claim 33, the combination of Park and Zurek teach all the claimed elements in claim 32. In addition, Zurek teaches the IC of claim 32, wherein the evaluator comprises at least one of a speech onset detector (SOD) to detect speech onset (Audio capturing device 100 captures audio content 202 via microphones 108a-n (inherently has speech onset detector) and analyzes the audio content, via an audio processing module; paragraph 0031) and a phrase detector to detect one or more predetermined phrases (Predefined voice trigger phrases 212a-n are predefined trigger commands, such as ‘Okay Moto’ or ‘Alexa’, that cause VAU 119 to actively listen for a subsequent statement/command/request/comment (generally “input”) 206 within audio content 202; paragraph 0031).  
 	Regarding claim 34, the combination of Park and Zurek teach all the claimed elements in claim 32. In addition, Zurek teaches the IC of claim 32, wherein the communication circuitry comprises at least one of a transceiver and protocol logic (Fig. 1, hearing aid device 102), wherein operation of the IC in the first mode (deactivating mode; paragraph 0029-0030) with the power at the first level consumes less power than operation of the IC in the second mode with the power at the second level (Park teaches the hearing aid device 102 may analyze the sound signals with a speech detection module 218 to determine whether the sound signal contains speech (i.e., a speech sound signal).  If the speech detection module 218 does not detect a speech sound signal (i.e., determination block 404="No"), the hearing aid device 102 may deactivate the RF transceiver 204 in block 320.  In various embodiments, deactivating the RF transceiver 204 when no meaningful sound (e.g., speech) is detected may conserve the hearing aid device 102's battery power;  Paragraphs [0029-0030)).. 
 	Regarding claim 35, the combination of Park and Zurek teach all the claimed elements in claim 27. In addition, Park teaches the IC of claim 32, wherein the operation in the second mode (Paragraphs [0029-0030, active mode)  includes use of the communication circuitry to process code configured to implement a portion of at least one of a controller and a host of a Bluetooth (BT) architecture (Paragraphs 0002, 0003, 0022, 0025, 0027, 0028, 0030 and 0041, especially Paragraph [0030], Park teaches If a speech sound signal is detected (i.e., determination block 404="Yes"), the hearing aid device 102 may activate its RF transceiver in block 310 if the transceiver is deactivated (transitioning to operating hearing aid device 102 in the second mode).  For example, the hearing aid device may activate the RF transceiver when speech is detected for the first time since the RF transceiver was last deactivated (i.e., since the last time it stopped detecting speech or another meaningful sound).  The hearing aid device 102 may wirelessly transmit the speech sound signal to a mobile computing device 120 for processing in block 406.  In an embodiment, the hearing aid device 102 may wirelessly transmit the speech sound signal to the mobile computing device 120 over a Bluetooth.RTM.  link (transitioning to operating hearing aid device 102 in the second mode by starting a processing of the code).  For example, the Bluetooth.RTM.  link may be a synchronous connection-oriented link).  
 	Regarding claim 36, the combination of Park and Zurek teach all the claimed elements in claim 27. In addition, Park teaches the IC of claim 32, wherein the communication circuitry is used to establish the wireless connection (Paragraph [0003], …..In response to determining that the audio signal indicates a meaningful sound, the hearing aid device may activate a RF transceiver and transmit the audio signal to the mobile computing device over a wireless data link connection (e.g., a Bluetooth.RTM.  Low Energy connection or a Bluetooth.RTM.  synchronous connection-oriented link. Paragraph [0028], ….the hearing aid device 102 may establish a Bluetooth.RTM.  Low Energy data connection with the mobile computing device 120 to transfer the speech sound signal).
 	Regarding claim 37, the combination of Park and Zurek teach all the claimed elements in claim 27. In addition, Park teaches the IC of claim 32, wherein the communication of the packets via the wireless connection includes communication of the packets via a low energy connection  (Paragraph [0003], …..In response to determining that the audio signal indicates a meaningful sound, the hearing aid device may activate a RF transceiver and transmit the audio signal to the mobile computing device over a wireless data link connection (e.g., a Bluetooth.RTM.  Low Energy connection or a Bluetooth.RTM.  synchronous connection-oriented link. Paragraph [0028], ….the hearing aid device 102 may establish a Bluetooth.RTM.  Low Energy data connection with the mobile computing device 120 to transfer the speech sound signal).  
 	Regarding claim 39, Park teaches a wireless sensor device (Fig. 1, hearing aid device 102), comprising: 
a sensor to provide sensor signals (Fig. 1, hearing aid device 102 inherently has a sensor to provide sensor signals); 
 	a power source interface configured to couple with a battery (Paragraph 0002…a hearing aid system may include one or two battery-powered hearing aid devices); and 
an integrated circuit, the integrated circuit comprising: sensing circuitry to generate sensor data based on the sensor signals (Fig. 1, hearing aid device 102 inherently has a sensing circuitry to generate sensor data based on the sensor signals); 
a processor configured to operate a sensor data evaluator (Paragraph [0035], the controller 512 may be a traditional central processing unit (CPU), a digital signal processor (DSP), or any other means of carrying out instructions on the hearing aid device 102 which inherently operate an evaluator); 
a power manager coupled to the sensor data evaluator (Fig. 2, power management 210 inherently coupled to the evaluator); and 
communication circuitry coupled to the power manager (Fig. 2, Radio Frequency Transceiver 204 coupled to the power manager 210), wherein responsive to a determination by the sensor data evaluator that an attribute of a first portion of the sensor data meets or exceeds a reference value, the power manager is configured to transition the wireless sensor device from operation in a first mode (By selectively activating the RF transceiver when sound is meaningful and avoiding powering the RF transceiver when the detected sound is of little value to the wearer, the hearing aid device may be enabled to use the mobile computing device to process meaningful sound signals (e.g., speech signals) while conserving battery power, thereby prolonging the hearing aid device's battery life.  The various embodiments may also provide methods for deactivating a hearing aid device's RF transceiver when the hearing aid device does not detect a meaningful sound signal; Paragraphs 0002-0004, 0021, 0028-0031, especially Paragraph [0021]), with power to operate the communication circuitry at a first level (power off mode), to operation in a second mode, with power to operate the communication circuitry at a second level (If a speech sound signal is detected (i.e., determination block 404="Yes"), the hearing aid device 102 may activate its RF transceiver in block 310 if the transceiver is deactivated; paragraphs 0029-0030), but does not specifically teach wherein the operation in the second mode includes use of the communication circuitry to transmit packets including a second portion of the sensor data via a wireless connection for pattern recognition.  
However, in related art, Zurek teaches wherein the operation in the second mode includes use of the communication circuitry to transmit packets including a second portion of the sensor data via a wireless connection (evaluating an attribute of a first portion of sensor data, e.g., evaluates trigger words “okay moto” or “Alexa” received by sensor and activates VAU, hence in second mode and operates with power appropriate to handle activated VAU. A second portion of the sensor data, i.e. “Whats the weather today” must be processed as packets/bits of information and wirelessly received by audio capturing device 100) for pattern recognition (voice recognition; paragraph 0031). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Zurek’s teaching about wherein the operation in the second mode includes use of the communication circuitry to transmit packets including a second portion of the sensor data via a wireless connection for pattern recognition with Park’s invention in order to retrieve the requested information locally and/or from a remote database and/or server and outputs the requested information/data on at least one output device of audio capturing device (See Zurek, Paragraph [0027]). 
 	Regarding claim 40, the combination of Park and Zurek teach all the claimed elements in claim 32. In addition, Zurek teaches the wireless sensor device of claim 39, wherein the operation in the second mode includes use of the communication circuitry to process code to implement a communication protocol and transmit the packets including the second portion of the sensor data via the wireless connection (evaluating an attribute of a first portion of sensor data, e.g., evaluates trigger words “okay moto” or “Alexa” received by sensor and activates VAU, hence in second mode and operates with power appropriate to handle activated VAU. A second portion of the sensor data, i.e. “Whats the weather today” must be processed as packets/bits of information and wirelessly received by audio capturing device 100).   
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2014/0270287) in view of Zurek et al. (US 2019/0115018), and further in view of Holm et al. (US 2016/0080877). 
 	Regarding claim 28, the combination of Park and Zurek fail to teach the method of claim 27, wherein the establishing of the first wireless connection comprises establishing the first wireless connection with another wireless device while the wireless device is maintaining a second wireless connection with the other wireless device.
 	However, in related art, Holm teaches the method of claim 27, wherein the establishing of the first wireless connection comprises establishing the first wireless connection with another wireless device while the wireless device is maintaining a second wireless connection with the other wireless device (Paragraphs 0021-0022). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Holm’s teaching about establishing of the first wireless connection comprises establishing the first wireless connection with another wireless device while the wireless device is maintaining a second wireless connection with the other wireless device with Park’s and Zurek’s invention in order to maintain the connection and relay the information to the other hearing aid using the low latency data channel and inductive wireless link (See Holm, Paragraphs [0027] and [0039]).
Claims  31 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2014/0270287) in view of Zurek et al. (US 2019/0115018), and further in view of Chang et al. (US 2016/0165572). 
 	Regarding claims 31 and 38, the combination Park and Zurek teach all the claimed elements of claim 21. In addition, Zurek teaches the method of claim 21, wherein the evaluating the attribute of the first portion of sensor data (evaluating an attribute of a first portion of sensor data, e.g., evaluates trigger words “okay moto” or “Alexa” received by sensor), but does not teach comprises comparing an attribute value to a predetermined reference value.  
 	However, in related art, Chang teaches comparing an attribute value to a predetermined reference value (Paragraph 0121). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Chang’s teaching about comparing an attribute value to a predetermined reference value with Park’s and Zurek’s invention in order to efficiently perform data transmission.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wada (US 2004/0117727), Sprangle et al. (US 2009/0171994),  and Lee et al. (US 2019/0028500). 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132